Plaintiff sued out a writ of foreign attachment against defendant, naming Joseph M. Brown  Co. as garnishee, and levied on defendant's real estate in Allegheny County. The garnishee moved to quash the writ and dissolve the attachment on the ground that defendant was not a nonresident of Pennsylvania. The court below concluded, after hearing testimony, that defendant, who maintains a homestead and household in Allegheny County, although absent from the State for extended periods, had not lost her Pennsylvania residence, and thereupon quashed the writ and dissolved the attachment. Nonresidence of the defendant in the State is a requisite to the validity of a foreign attachment, and, since there is ample evidence to support the finding that defendant had a residence in Pennsylvania,
The order appealed from is affirmed.